DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claim 1; cancelled claims: 3-4; the rest remains the same.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference is currently used in the present rejection.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “part” in the phrase “standard material data calculating part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “an appropriateness determination index creating part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “a density image calculating part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “display part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “selection part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “X-ray generation part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “X-ray detection part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “arithmetic part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “reconstructed image correction part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “control part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “spectrum part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The word “part” in the phrase “standard material determining part” is a generic placeholder that invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a standard material calculating part”. However, the corresponding structure in the specification is not present.
Claim 1 recites “a density image calculating part”. However, the corresponding structure in the specification is not present.
Claim 1 recites “an appropriateness determination index creating part”. However, the corresponding structure in the specification is not present.
Claim 7 recites “a standard material determining part”. However, the corresponding structure in the specification is not present.
Claim 8 recites “a standard material changing part”. However, the corresponding structure in the specification is not present.
Claim 9 recites “a display part”. However, the corresponding structure in the specification is not present.
Claim 9 recites “a selection part”. However, the corresponding structure in the specification is not present.
Claim 10 recites “an x-ray generation part”. However, the corresponding structure in the specification is not present.
Claim 10 recites “an x-ray detection part”. However, the corresponding structure in the specification is not present.
Claim 10 recites “an arithmetic part”. However, the corresponding structure in the specification is not present.
Claim 10 recites “a reconstructed image creating part”. However, the corresponding structure in the specification is not present.
Claim 10 recites “a control part”. However, the corresponding structure in the specification is not present.
Claim 12 recites “a spectrum changing part”. However, the corresponding structure in the specification is not present.
Claims 2, 5-9 are rejected on the same basis as claim 1 for dependency reasons.
Claims 11-13 are rejected on the same basis as claim 10 for dependency reasons.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a standard material calculating part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 1 recites “a density image calculating part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 1 recites “an appropriateness determination index creating part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 7 recites “a standard material determining part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 8 recites “a standard material changing part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 9 recites “a display part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 9 recites “a selection part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 10 recites “an x-ray generation part”. However, the corresponding structure in the specification is not present.
Claim 10 recites “an x-ray detection part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 10 recites “an arithmetic part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 10 recites “a reconstructed image creating part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 10 recites “a control part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claim 12 recites “a spectrum changing part”. The corresponding structure in the specification is not present which renders the claim is indefinite.
Claims 2, 5-9 are rejected on the same basis as claim 1 for dependency reasons.
Claims 11-13 are rejected on the same basis as claim 10 for dependency reasons.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 2017/0228897 A1; pub. Aug. 10, 2017) in view of Boot et al. (US 2016/0187509 A1; pub. Jun. 30, 2016) and further in view of Lee (US 6,704,725 B1; pub. Mar. 8, 2001). 
Regarding claim 1, Holt et al. disclose: an X-ray CT data processing device which processes CT (para. [0009] last 6 lines, para. [0028]) data respectively acquired in a plurality of detection energy ranges (para. [0028]) and separates the CT data into predetermined standard materials to create standard material data, comprising: a standard material data calculating part which calculates energy-independent physical quantities for a plurality of standard materials respectively by using different combinations of a plurality of the CT data and creates a plurality of the standard material data for the same standard material (para. [0018], [0096]); and an appropriateness determination index creating part which creates an appropriateness determination index being an index for determining an appropriateness of the standard material, based on a plurality of the standard material data calculated by the standard material (para. [0018], [0046]). Holt et al. are silent about: the standard material data calculating part comprises a density image calculating part which performs a density image calculating process, the similarity of the plurality of standard material data is a probability distribution that the plurality of standard materials are the same, and wherein the appropriateness determination index is a probability index function.
In a similar field of endeavor Boot et al. disclose: the standard material data calculating part comprises a density image calculating part which performs a density image calculating process (para. [0044]) motivated by the benefits for accurate material evaluation (Boot et al. para. [0036] last 3 lines).
In light of the benefits for accurate material evaluation as taught by Boot et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Holt et al. with the teachings of Boot et al. 
Boot et al. are silent about: the similarity of the plurality of standard material data is a probability distribution that the plurality of standard materials are the same, and wherein the appropriateness determination index is a probability index function.
In a similar field of endeavor Lee discloses: the similarity of the plurality of standard material data is a probability distribution that the plurality of standard materials are the same, and wherein the appropriateness determination index is a probability index function (col.4 L16-22) motivated by the benefits accurate estimation.
In light of the benefits for accurate estimation, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Holt et al. and Boot et al. with the teachings of Lee.
Regarding claim 2, Holt et al. disclose: the standard material data calculated by the standard material data calculating part include at least one of a density image of the standard material, projected data of the density image, a presence rate of the standard material, and projected data of the presence rate (para. [0010])
Regarding claim 5, Boot et al. disclose: the appropriateness determination index is a graph representing the standard material data (para. [0044]) motivated by the benefits for accurate material evaluation (Boot et al. para. [0036] last 3 lines).
Regarding claim 7, Holt et al. disclose: including a standard material determining part which determines using the appropriateness determination index whether each of the standard materials to be separated is appropriate (para. [0018], [0046]).
Regarding claim 8, Holt et al. disclose: including a standard material changing part which changes the separated standard material, wherein the standard material determining part compares respective appropriateness determination indices at the standard materials to determine an appropriate standard material (para. [0018], [0046]).
Regarding claim 9, Holt et al. disclose: including: a display part which displays each material as the standard material, and a selection part which selects the standard material creating the appropriateness determination index from said each material displayed by the display part (para. [0023], [0067]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 2017/0228897 A1; pub. Aug. 10, 2017) in view of Boot et al. (US 2016/0187509 A1; pub. Jun. 30, 2016) in view of Lee (US 6,704,725 B1; pub. Mar. 8, 2001) and further in view of Simon et al. (US 2013/0315371 A1; pub. Nov. 28, 2013).
Regarding claim 6, the combined references are silent about: the graph has one axis being the kind of the standard material or a representative value of the detection energy range, and another axis being a value of the standard material data.
In a similar field of endeavor Simon et al. disclose: the graph has one axis being the kind of the standard material or a representative value of the detection energy range, and another axis being a value of the standard material data (fig.7)
In light of the benefits for materials identification, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the apparatus of Holt et al., Boot et al. and Lee with the teachings of Simon et al.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 2017/0228897 A1; pub. Aug. 10, 2017) in view of Boot et al. (US 2016/0187509 A1; pub. Jun. 30, 2016) in view of Lee (US 6,704,725 B1; pub. Mar. 8, 2001) and further in view of Butler et al. (US 2018/0114314 A1; prio. Apr. 20, 2015 (NZ)).
Regarding claim 10, the combined references are silent about: an X-ray generation part which irradiates X-rays; an X-ray detection part which measures the X-rays to obtain CT data; a control part which controls the X-ray generation part or/and the X-ray detection part to obtain the CT data in three or more different detection energy ranges; and an arithmetic part which processes the CT data and separates the CT data into predetermined standard materials to create a reconstructed image, wherein the arithmetic part is equipped with an X-ray CT data processing device according to claim 1, and a reconstructed image creating part which creates the reconstructed image by using the standard material data obtained in the X-ray CT data processing device.
In a similar field of endeavor Butler et al. disclose: an X-ray generation part which irradiates X-rays; an X-ray detection part which measures the X-rays to obtain CT data; a control part which controls the X-ray generation part or/and the X-ray detection part to obtain the CT data in three or more different detection energy ranges; and an arithmetic part which processes the CT data and separates the CT data into predetermined standard materials to create a reconstructed image, wherein the arithmetic part is equipped with an X-ray CT data processing device according to claim 1, and a reconstructed image creating part which creates the reconstructed image by using the standard material data obtained in the X-ray CT data processing device (para. [0104], [0119]) with benefits for material quantification (Butler et al.
In light of the benefits for material quantification as taught by Butler et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the image reconstruction of Butler et al. in the apparatus of Holt et al., Boot et al. and Lee.
Regarding claim 11, the combined references are silent about: the X-ray detection part is an energy separation type detector which obtains X-ray photon signals by separation into a plurality of different energy ranges, and wherein the control part obtains the projected data in the respective energy ranges of the X-ray detection part to thereby acquire CT data in a plurality of the detection energy ranges.
In a similar field of endeavor Butler et al. disclose: the X-ray detection part is an energy separation type detector which obtains X-ray photon signals by separation into a plurality of different energy ranges, and wherein the control part obtains the projected data in the respective energy ranges of the X-ray detection part to thereby acquire CT data in a plurality of the detection energy ranges (para. [0017]-[0018]) with benefits for material quantification (Butler et al. para. [0011]).
In light of the benefits for material quantification as taught by Butler et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the image reconstruction of Butler et al. in the apparatus of Holt et al., Boot et al. and Lee.
Regarding claim 12, the combined references are silent about: the X-ray generation part is equipped with a spectrum changing part which changes generated X-ray spectrums and thereby realizes a plurality of the detection energy ranges, and wherein the control part changes the X-ray spectrums at the spectrum changing part and acquires projected data with the respective X-ray spectrums at the X-ray detection part to thereby obtain CT data in a plurality of the detection energy ranges.
In a similar field of endeavor Butler et al. disclose: the X-ray generation part is equipped with a spectrum changing part which changes generated X-ray spectrums and thereby realizes a plurality of the detection energy ranges, and wherein the control part changes the X-ray spectrums at the spectrum changing part and acquires projected data with the respective X-ray spectrums at the X-ray detection part to thereby obtain CT data in a plurality of the detection energy ranges (para. [0017]-[0018]) with benefits for material quantification (Butler et al.
In light of the benefits for material quantification as taught by Butler et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the image reconstruction of Butler et al. in the apparatus of Holt et al., Boot et al. and Lee.
Regarding claim 13, the combined references are silent about: the X-ray generation part is equipped with a spectrum changing part which changes generated X-ray spectrums, wherein the X-ray detection part is an energy separation type detector which obtains X-ray photon signals by separation into a plurality of different energy ranges, and wherein the control part changes the X-ray spectrums at the spectrum changing part and obtains the projected data in the respective energy ranges of the X-ray detection part at the respective X-ray spectrums to thereby acquire CT data in a plurality of the detection energy ranges.
In a similar field of endeavor Butler et al. disclose: the X-ray generation part is equipped with a spectrum changing part which changes generated X-ray spectrums, wherein the X-ray detection part is an energy separation type detector which obtains X-ray photon signals by separation into a plurality of different energy ranges, and wherein the control part changes the X-ray spectrums at the spectrum changing part and obtains the projected data in the respective energy ranges of the X-ray detection part at the respective X-ray spectrums to thereby acquire CT data in a plurality of the detection energy ranges (para. [0017]-[0018], [0104], [0119]) with benefits for material quantification (Butler et al. para. [0011]).
In light of the benefits for material quantification as taught by Butler et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the image reconstruction of Butler et al. in the apparatus of Holt et al., Boot et al. and Lee.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884